IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Jeannette Griggs,                             :
                             Petitioner       :
                                              :
              v.                              :    No. 1660 C.D. 2015
                                              :    Submitted: February 19, 2016
Unemployment Compensation                     :
Board of Review,                              :
                    Respondent                :


BEFORE: HONORABLE P. KEVIN BROBSON, Judge
        HONORABLE PATRICIA A. McCULLOUGH, Judge
        HONORABLE DAN PELLEGRINI, Senior Judge


OPINION NOT REPORTED

MEMORANDUM OPINION
BY JUDGE BROBSON                                   FILED: April 27, 2016

              Jeannette Griggs (Claimant), pro se, petitions for review of an order
of the Unemployment Compensation Board of Review (Board).                         The Board
affirmed an Unemployment Compensation Referee’s (Referee) decision, in which
the Referee determined that Claimant was financially ineligible for unemployment
compensation benefits due to insufficient wages in the base year preceding her
claim.1 We now affirm.
              Claimant filed a claim for unemployment compensation benefits
effective April 26, 2015. (Certified Record (C.R.), Item No. 2.) The Allentown
UC Service Center (Service Center) issued a determination finding Claimant


       1
         We note that the Board’s decision misidentified Claimant as Jeannette “Gribbs” instead
of “Griggs.”
financially ineligible for benefits. (Id.) In so doing, the Service Center explained
that Claimant did not have sufficient wages in her base year—January 1, 2014
through December 31, 2014—to be financially eligible for benefits.2 (Id.)
                  Claimant appealed the Service Center’s determination, and a Referee
conducted a hearing. During the hearing, Claimant confirmed that she earned $240
in the first quarter of 2014, $3,590 in the second quarter of 2014, $8,541 in the
third quarter of 2014, and $3,985 in the fourth quarter of 2014. (C.R., Item No. 6
at 4.) The Referee issued a decision affirming the Service Center’s determination
and concluding that Claimant had insufficient wages for eligibility under
Section 404 of the Unemployment Compensation Law (Law).3 Claimant appealed
to the Board, which affirmed the Referee’s decision. In so doing, the Board made
the following findings of fact:
                  1. Effective April 26, 2015, the claimant applied for
                     unemployment compensation benefits, establishing a
                     base year from January 1 through December 31, 2014.
                  2. For the first quarter of 2014, the claimant earned
                     $240.00 in wages from the employer.
                  3. For the second quarter of 2014, the claimant earned
                     $3590.00 in wages from the employer.
                  4. For the third quarter of 2014, the claimant earned
                     $8541.00 in wages from the employer.
                  5. For the fourth quarter of 2014, the claimant earned
                     $3985.00 in wages from the employer.


         2
        During her base year, Claimant was employed by three different employers, none of
which appear to have opposed her claim for unemployment compensation benefits. (C.R., Item
No. 2.)
         3
             Act of December 5, 1936, Second Ex. Sess., P.L. (1937) 2897, as amended, 43 P.S.
§ 804.



                                                2
(C.R., Item No. 9.) The Board concluded that Claimant was financially ineligible
for benefits under Section 401 of the Law.4 The Board reasoned as follows:
                  Section 404(e)(1) of the Law provides that a claimant
                  whose highest quarterly base year wages were $8541.00
                  qualifies for a weekly benefit allowance of $344.00 if her
                  base year wages were at least $16,955.00. The claimant
                  earned only $16,913.00 in her base year, so she is
                  financially ineligible for benefits under Section 401(a)(2)
                  of the Law based on her AB[5] date of April 2[6], 2015.
(Id.) Claimant now petitions this Court for review of the Board’s order.6
                  On appeal,7 Claimant appears to contend that, despite earning
insufficient wages, she is otherwise eligible for unemployment compensation
benefits, because her employment was not terminated for willful misconduct, she
was available for work, and she was actively searching for employment.
Section 401 of the Law requires that, in addition to demonstrating that she is
available for work and actively searching for employment, a claimant must satisfy
certain financial requirements to be eligible for unemployment compensation
benefits. Specifically, a claimant must demonstrate that within her base year she
has “been paid wages for employment as required by [S]ection 404(c) of [the
Law].” Section 401(a)(1) of the Law. A claimant must also establish that “not less

         4
             Act of December 5, 1936, Second Ex. Sess., P.L. (1937) 2897, as amended, 43 P.S.
§ 801.
         5
             The term “AB date” appears to refer to Claimant’s “Application for Benefits date.”
         6
          By letter dated January 19, 2016, the Board informed this Court that it would not file a
brief in this matter.
         7
         This Court’s standard of review is limited to determining whether constitutional rights
were violated, whether an error of law was committed, or whether necessary findings of fact are
supported by substantial evidence. Section 704 of the Administrative Agency Law, 2 Pa. C.S.
§ 704.



                                                   3
than forty-nine and one-half per centum (49.5%) of the employe’s total base year
wages have been paid in one or more quarters, other than the highest quarter in
such employe’s base year.” Section 401(a)(2) of the Law. The term “base year” is
defined as “the first four of the last five completed calendar quarters immediately
preceding the first day of an individual’s benefit year.” Section 4(a) of the Law.8
Section 404(c) of the Law provides that an otherwise eligible claimant is entitled to
benefits if the claimant has base year wages that equal or exceed the amount
specified in Section 404(e)(1) of the Law.
                 Here, Claimant’s highest quarterly wage in her base year was $8,541,
and her base year wages were $16,913. Pursuant to Section 404(e)(1) of the Law,
a claimant whose highest quarterly wage is between $8,538 and $8,562 must have
a base year wage of at least $16,955 to be financially eligible to receive
unemployment compensation benefits.                Claimant, therefore, did not meet the
eligibility requirements of Section 404 of the Law, as she did not have base year
wages of at least $16,955. Although Claimant may have otherwise been eligible
for unemployment compensation benefits, Section 401 of the Law requires a
claimant to demonstrate, inter alia, financial eligibility for benefits in accordance
with Section 404 of the Law. Claimant was unable to do so, and, consequently,
she does not qualify for unemployment compensation benefits. Accordingly, we
reject Claimant’s argument that, despite earning insufficient wages, she is
otherwise eligible for unemployment compensation benefits, because her




       8
            Act of December 5, 1936, Second Ex. Sess., P.L. (1937) 2897, as amended, 43 P.S.
§ 753(a).



                                               4
employment was not terminated for willful misconduct, she was available for
work, and she was actively searching for employment.9
               Accordingly, we affirm the Board’s order.




                                     P. KEVIN BROBSON, Judge




       9
         Claimant also appears to suggest that she was misled by the Service Center, because she
was instructed to open a new claim rather than to reopen her existing claim. (Claimant’s Br. at 6,
10.) There is no evidence of record, however, demonstrating that Claimant had an existing
claim, let alone an existing claim that could have been reopened. Accordingly, we reject
Claimant’s argument that she was misled by the Service Center.



                                                5
           IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Jeannette Griggs,                    :
                      Petitioner     :
                                     :
            v.                       :   No. 1660 C.D. 2015
                                     :
Unemployment Compensation            :
Board of Review,                     :
                    Respondent       :


                                   ORDER


            AND NOW, this 27th day of April, 2016, the order of the
Unemployment Compensation Board of Review is hereby AFFIRMED.




                            P. KEVIN BROBSON, Judge